ORDER

GAJARSA, Circuit Judge.
The parties jointly move for a remand, in view of this court’s decision in Jaguay v. Principi, 304 F.3d 1276 (Fed.Cir.2002) and in view of a motion for reconsideration that was not decided by the Court of Appeals for Veterans Claims.
We previously stayed proceedings in this appeal pending disposition of Jaguay. That case having been decided, we agree that a remand is appropriate in this case for further proceedings.
Accordingly,
IT IS ORDERED THAT:
The motion is granted.